MANFORD, Judge,
dissenting.
I must dissent for the following reasons: First, the majority opinion does not dispose of this matter under the applicable and correct standard of review. The majority opinion treats this matter as if the issues presented to this court have been properly preserved. Such disposition flies in the face of the record.
Appellant presents to this court three issues. The first is that the cross-examination was improper because said examination “did not fall into any recognized impeachment category”; second, that said examination “appeared to have constituted evidence of other crimes”; and third that “no proper foundation for its use was laid.”
At trial, appellant presented a general objection, that the prosecution’s question was “totally inadmissible.” Appellant’s additional objections were premised upon a lack of proper foundation. Appellant’s general objection that the questioning was “totally inadmissible” lacks sufficient specificity to properly advise the trial court of any basis for the objection. A general objection preserves nothing for review. State v. Cannady, 660 S.W.2d 33, 36 (Mo.App.1983).
Both the majority and concurring opinions address and dispose of this appeal on points raised for the first time on this appeal. When an appeal is based upon a trial objection, an appellant is limited to the objection presented at trial and is prohibited from enlarging either the scope or nature of the objection on appeal. State v. Applewhite, 682 S.W.2d 185, 188 (Mo.App.1984). Thus, the consideration given by the majority opinion and the concurring opinion on the issue that such evidence was evidence of other crimes was reviewable only under Rule 30.20 for plain error. While neither opinion addresses the other issue raised by appellant, i.e., said questioning did not fall into any recognized impeachment category, the review of that issue could only be made under Rule 30.20. The majority opinion has failed to apply the proper doctrine of review.
The majority opinion does briefly discuss the issue of laying a foundation, however, this writer is at a loss to determine whether the majority opinion disposes of the appeal on that basis. Nonetheless, it is assumed in this dissent that the majority opinion rules this appeal on the basis that no proper foundation was laid.
The record clearly dispels that conclusion. The record reveals that the prosecutor commenced cross-examination of appellant by asking, “Do you remember on June 21, 1982, making the statement ... ?,” to which appellant interjected his general objection that such testimony was “totally inadmissible.” Hence, at this point, only a general objection was before the court which preserves nothing for review. This general objection was properly overruled by the trial court. The prosecution then commenced a series of questions related to a statement made by appellant on June 21 about a May, 1981 incident. Appellant stated that he did not recall “offhand” making the statement. After a discussion between the prosecutor and appellant about the year (either 1981 or 1982), appellant was asked if the statement was familiar, and he said “no.” At this point, appellant objected that no proper foundation had been laid. The trial court overruled appellant’s objection and frankly, this writer will agree that was error, but it was harmless error.
However, the prosecutor continued his questioning with reference to months of the years 1981-1982 and reference to appel*477lant’s “old car.” When additional details of the prior statement were mentioned in the cross examination, appellant was asked, “Do you remember that?” Appellant responded, “Yes. Yes. That was in Toronto. I was talking to a prosecutor.” Subsequent inquiry followed about details of the statement, all of which appellant either denied making or had no recollection of making the statements. A subsequent objection was made on the failure to lay a proper foundation.
It is submitted herein that if a foundation was required, then a proper foundation was laid. It is clear that appellant understood the statements referred to were attributed to him. Furthermore, it is clear that appellant knew and understood to whom the statements were made because appellant testified voluntarily that the statements were given during a conversation with a prosecutor in Toronto. This was sufficient compliance under State v. Graves, 588 S.W.2d 495, 498-499 (Mo. banc 1979), even though the prosecution failed to establish the time and place of the statement.
It is further suggested by this writer, however, that no such foundation was requisite. In the first place, appellant, as the record reveals, was not impeached by any extrinsic proof of the prior statements. In addition, the statements were never marked as exhibits and offered into evidence.
It should be noted that when appellant responded to the prosecutor’s questions, no further inquiry was made. Hence, there was no evidence of “other crimes.” Had there been further and detailed inquiry, the point may well have been reached that the jury would have been given evidence of other crimes. Had that occurred, then the position of my learned colleagues on that issue might properly be before this court.
The jury in this case was advised as early as the voir dire that appellant had been previously convicted of rape. Again, in his direct testimony, appellant admitted the conviction. Thus, the cross-examination now challenged really added nothing to the knowledge of the jury regarding his prior conviction.
There is not even any suggestion and certainly no proof of any bad faith by the prosecution. Appellant does not even claim any bad faith.
On a final note, I cannot agree that the inquiry of appellant was upon a collateral matter as stated in the majority opinion. The “matter” was obviously of material significance in the present case and was pertinent to the issues developed in the case. Appellant testified that the victim herein solicited the sexual act from appellant by her conversation and conduct. The inquiry now in dispute centered upon whether appellant, by earlier statements, had injected the same claim in other and prior proceedings. It cannot be concluded, as suggested by the majority, that the inquiry was upon a collateral matter or issue.
Moreover, the now-disputed evidence was admissible as evidence of a common scheme or plan, and even if such evidence might be construed as evidence of other crimes, it was admissible because it tended to establish a common scheme or plan. State v. Trimble, 638 S.W.2d 726, 732 (Mo. banc 1982).
In conclusion, it is the opinion of this writer that both the majority opinion has applied the inapplicable standard of review to this appeal. The only permissible review upon the assertion of evidence of other crimes, and that the cross-examination did not fall into any recognizable category of impeachment, is for plain error. The majority opinion simply ignores this required review and hence must fail. In addition, upon the whole of the record, appellant has failed to establish there was any manifest injustice or any miscarriage of justice, either of which is requisite to constitute reversal.
As to the remaining issue of no proper foundation having been laid, the majority opinion ignores the rule set forth in Graves because the record reveals there was sub*478stantial compliance with the rule requiring a proper foundation.
The judgment herein should be affirmed.